Title: To James Madison from James Leander Cathcart, 25 August 1802 (Abstract)
From: Cathcart, James Leander
To: Madison, James


25 August 1802, Leghorn. No. 11. During his residence at Tripoli, transmitted to the State Department a history of the reign of Ali Pasha, father of the reigning sovereign, including the “different revolutions in that State,” the murder of Mohammed Bey, and the usurpation by Yusuf Pasha Qaramanli of the throne of his brother Hamet Pasha. Is convinced that the inhabitants of Tripoli hold the present pasha “in the greatest degree of horror imaginable” and would support restoring Hamet Pasha to the throne. Yusuf is aware of this, so that “when ever he goes out of the city he carries all his treasure & jewels with him in chests mounted on Mules”; he has alienated the Grand Signior, who “only waits for a proper opportunity” to chastise him. “No act could be more just than the reinstating Hamet Pacha on the throne of his forefathers, & no act could insure the Grand Signore a revenge so prompt & efficacious & attended with so little expense both of blood & treasure; nor so effectually insure the gratitude & future obedience of Hamet & his family, as well as set a precedent to the other states of Barbary whose incorrigible insolence has become unsupportable at the sublime Port.” Yusuf, who understands these circumstances, tried to entice Hamet to come to Tripoli “under the specious pretext” of giving him the governorship of Derna and Bengasi, a post which the latter refused. Hamet demanded instead that Yusuf free his wife and children and give him a small annuity, “promising that he would then live & die at Tunis.”
“In the above train were affairs at Tripoli when I left it.” Quotes from his letter to Eaton of 15 June 1801, where he observed that “‘if [Hamet] was a man of understanding & enterprize I would stake my soul that with the assistance of four of our Frigates that I would effect a revolution in his favor and place him on the throne of Tripoli.’” Thought at the time it was “a moral impossibility that it would take fifteen months to draw out the energy’s of an injured nation, or that motives of humanity would so far preponderate in our councils as to induce us to postpone our vengeance.” In a letter of 29 June, Cathcart forwarded to Eaton the outlines of his dispatch no. 8, dated 2 July 1801, and asked him to find out “how far said Hamet would be willing to engage in an expedition of that nature.” Cathcart’s intention was to send Hamet in a U.S. ship to Constantinople to gather Ottoman support for a coup in Tripoli, while taking the opportunity to conclude a commercial treaty with the Sublime Porte; “by procuring the Grand Senior’s sanction to this expedition would effectually prevent any coalition taking place unfavorable to our interests, & that the Grand Senior still intends to revenge the insults he has receiv’d you will be inform’d by Mr. Nissens communications dated Tripoli April 22nd. 1802 forwarded in my dispatch No. 7.” In March, however, Yusuf succeeded in persuading the bey of Tunis to deny his protection to Hamet, who was then obliged to accept the governorship of Derna “& embark’d onboard a russian ship bound to Malta (but supposed to have been bound to Derna) where he arrived the 11th. of April.” This event “induced Mr. Eaton to take the measures which he no doubt has detail’d to government in the amplest manner,” measures he normally would not have taken without the president’s instructions but which Cathcart judges to have been “judicious [and] dictated by imperious necessity & an honest zeal for the success of an enterprize which promised such vast advantages to our Country.” This was the situation when the Constellation arrived, “when it seems by Mr. Eatons communications to me, that Captn. Alexr. Murray arrogated to himself the presumption to discard measures … in a stile of the most illiberal censure, without even observing the common respect due from public Officers in difft. departments to each other.” Cathcart’s object in making this report is to ask that the president “draw a line of distinction between the relative dutys of the Consuls residing in Barbary & the Commanders of our vessels of War, for I cant suppose it conducive to the public interests to subject men (who have spent the best parts of their lives in the public service & who have been several years acquiring knowledge in the Country’s where they reside) to the caprice of every gentleman who may command our vessels of War.… I presume we had much better stay at home than subject ourselves to this additional degradation. The situation of a Consul in Barbary … is of all others the most humiliating & perilous, exiled (’tho honorably) from his dearest connections, doom’d to breath an air contaminated by plague & slavery, subject even in our beds to the mortal stings of scorpions, exposed to every species of insolence & degradation that a fertile brain’d Mohammetan can invent to render the life of a christian superlatively miserable.”
Captain McNeill has had several conferences with Hamet Pasha at Malta and, in conjunction with Admiral Cederström, “has made some arrang⟨e⟩ments with him the particulars of which are to me unknown.” Requests JM to present the subject of this dispatch to the president “in such a manner that in future a line may be drawn between our relative duty’s.”
 

   
   RC (DNA: RG 59, CD, Tripoli, vol. 2); FC (NN: Cathcart Papers); FC (CSmH). RC 9 pp.; docketed by Wagner; printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:250–54. Both FC’s marked duplicate. First FC in Cathcart’s hand; docketed by Cathcart, with his later notations: “By this despatch will be seen that the plan of engaging Hamet Bashaw in our interests originated with me, & not with Consul Eaton as is generally believed, he got home before me, & not only got the credit but likewise 10,000 Acres of land from the State of Massachusetts as a reward for it, but more of this will be seen in the publication which is now preparing for the press, where the injustice I have received in many instances will be made manifest, & those concern’d in it pourtray’d in their proper colours. / There is no other proof necessary that I received my appointment as Consul genl. for Algiers prior to the date of this despatch, had I not I would not have had power vested in me to write it.” Second FC in a clerk’s hand, signed by Cathcart. Extract of RC transmitted by Jefferson to Congress on 4 Feb. 1806 and printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:700–701.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 1:370–72. Cathcart’s letter to Eaton of 29 June 1801 is printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 1:493–95.



   
   “There is a report that the Capt. Bashaw is expected here from Constantinople with five ships of war. The Bashaw is arming all his Subjects, without distinction of Persons, he has prohibited the Inhabitants of the town to leave it. Most of the Caids or Governors of Villages are changed & his Measures of defense are really calculated to make a vigorous defense by Land. This seems to indicate that he dreads some other force more formidable than the Americans & Swedes” (extract of Nissen to Cathcart, 22 Apr. 1802, enclosed in Cathcart to JM, 3 June 1802).



   
   A full transcription of this document has been added to the digital edition.

